NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4741
                                       ___________

                            WILFREDO GONZALEZ-LORA,
                                               Appellant
                                       v.

                UNITED STATES DEPARTMENT OF JUSTICE;
         UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 3-14-cv-00069)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     July 6, 2015

               Before: FUENTES, SHWARTZ and ROTH, Circuit Judges

                            (Opinion filed: October 30, 2015)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Pro se appellant Wilfredo Gonzalez-Lora appeals the District Court’s orders (1)

dismissing his “petition for review [of] a naturalization proceeding and request for a nunc


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
pro tunc naturalization,” and (2) denying his motion under Rule 59(e) of the Federal

Rules of Civil Procedure. For the reasons detailed below, we will affirm the District

Court’s judgment.

       Gonzalez-Lora entered the United States from the Dominican Republic in 1984 as

a lawful permanent resident. In 1992, he filed an N-400 application to become a United

States citizen. During his interview, the examiner noted that Gonzalez-Lora had

indicated on his application that he had not registered with the Selective Service. The

former Immigration and Naturalization Services (INS) continued Gonzalez-Lora’s

naturalization case to permit him to provide evidence of registration. The INS did not

receive this evidence, despite twice writing to Gonzalez-Lora to remind him to submit it,

and the agency ultimately dismissed the application for lack of prosecution.

       In 1998, Gonzalez-Lora was convicted in the Eastern District of Virginia of

conspiracy to distribute and possess with intent to distribute heroin and cocaine in

violation of 21 U.S.C. §§ 841, 846, and sentenced to 292 months’ imprisonment. See

United States v. Lora, 26 F. App’x 149, 150 (4th Cir. 2001) (non-precedential). In 1999,

the INS charged Gonzalez-Lora with being removable because he had been convicted of

a controlled-substance violation, see 8 U.S.C. § 1227(a)(2)(B)(i), and an aggravated

felony, see § 1227(a)(2)(A)(iii). An Immigration Judge found Gonzalez-Lora removable

as charged, the Board of Immigration Appeals dismissed his appeal, and we denied his

petition for review. See Gonzalez-Lora v. Att’y Gen., 314 F. App’x 447 (3d Cir. 2008).

In support of his petition for review, Gonzalez-Lora alleged that he was a United States
                                             2
citizen; we rejected his argument, concluding that “submission of an incomplete

naturalization application . . . and does not render Gonzalez-Lora a national.” Id. at 450.

       Gonzalez-Lora has challenged the final order of removal and the denial of his

naturalization application on several fronts. At issue here is a petition for review that

Gonzalez-Lora filed in the District Court pursuant to 8 U.S.C. §§ 1421(c) and 1447(b).

He argued that the INS erred in denying his naturalization application because, contrary

to the INS’s conclusion, he did provide evidence that he had registered with the Selective

Service. He also contended that the INS improperly failed to serve him with a copy of its

order denying his application. Based on these alleged failings, he asked the District

Court to order the INS to grant his naturalization application nunc pro tunc. The District

Court (approving and adopting a Magistrate Judge’s report and recommendation)

dismissed Gonzalez-Lora’s pleading, concluding that it was barred by principles of

preclusion and without merit. Gonzalez-Lora asked the District Court to reconsider the

order, the District Court denied his request, and Gonzalez-Lora then filed a timely notice

of appeal to this Court.

       We have jurisdiction under 28 U.S.C. § 1291. See Gonzalez v. Sec’y of Dep’t of

Homeland Sec., 678 F.3d 254, 257 (3d Cir. 2012). We exercise a plenary standard of

review over the District Court’s dismissal order. See Fleisher v. Standard Ins. Co., 679
F.3d 116, 120 (3d Cir. 2012). We review the District Court’s denial of a Rule 59(e)

motion for abuse of discretion. See Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v.

Quinteros, 176 F.3d 669, 673 (3d Cir. 1999).
                                              3
       Gonzalez-Lora acknowledges that he is not presently entitled to be naturalized; to

be eligible, the individual must show that he has maintained good moral character until

being admitted to citizenship, see 8 U.S.C. § 1427(a)(3); United States v. Dang, 488 F.3d
1135, 1139 (9th Cir. 2007), and Gonzalez-Lora’s aggravated-felony conviction prevents

him from making that showing, see 8 U.S.C. § 1101(f)(8); Al-Sharif v. U.S. Citizenship

& Immigration Servs., 734 F.3d 207, 214 (3d Cir. 2013) (en banc). Gonzalez-Lora

argues, therefore, that his naturalization application should be reviewed nunc pro tunc so

that it may be granted without consideration of his conviction.

       As the District Court held, Gonzalez-Lora’s argument in foreclosed by our

decision in Duran-Pichardo v. Attorney General, 695 F.3d 282, 288 (3d Cir. 2012).

There, like here, a non-citizen had commenced naturalization proceedings, but then

committed an aggravated felony before being granted naturalization. The petitioner in

Duran-Pichardo argued that he was entitled to nunc pro tunc review of his naturalization

application as if he were not an aggravated felon. We denied the request. We noted that

8 U.S.C. § 1429 prohibits the naturalization of any person against whom a final order of

removal has been entered, id. at 277, and observed that we may not grant equitable relief

in contravention of the expressed intent of Congress, id. at 288. Consequently, we held

that “[e]quitable relief is unavailable if it would require agency review of an alien’s

naturalization application while that alien is the subject of an outstanding finding of

deportability or a pending removal proceeding.” Id. at 288. As noted above, Gonzalez-

Lora is subject to a final order of removal. Accordingly, for the reasons that we
                                              4
expressed in Duran-Pichardo, Gonzalez-Lora is not entitled to nunc pro tunc review of

his naturalization application.1

       In an attempt to overcome this obstacle, Gonzalez-Lora argues that his removal

order is invalid because it is contrary to our decision in Orabi v. Attorney General, 738
F.3d 535, 543 (3d Cir. 2014), in which we reaffirmed that a conviction is not “final” for

immigration purposes until direct appellate review has been exhausted or waived.

However, Gonzalez-Lora cannot collaterally attack his removal order in these

proceedings. See Kumarasamy v. Att’y Gen., 453 F.3d 169, 172 (3d Cir. 2006) (“[A]

petition for review is ‘the sole and exclusive means for judicial review of an order of

removal.’” (emphasis omitted) (quoting 8 U.S.C. § 1252(a)(5)); see also Ajlani v.

Chertoff, 545 F.3d 229, 235 (2d Cir. 2008).

       Finally, because Gonzalez-Lora’s Rule 59(e) motion merely “advanced the same

arguments that were in his” prior filings, the District Court did not err in denying that

motion. Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per curiam).

       Accordingly, we will affirm the District Court’s judgment. Gonzalez-Lora’s

motion for discovery is denied.




1
 Because a final order of removal has been entered in Gonzalez-Lora’s case and he seeks
nunc pro tunc relief, contrary to Gonzalez-Lora’s argument, the rationale of Gonzalez v.
Secretary of Department of Homeland Security, 678 F.3d 254 (3d Cir. 2012), does not
apply here.
                                            5